COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


    JAVARUSE RAYMONE HARDY,                               §
                                                                             No. 08-14-00045-CR
                                   Appellant,             §
                                                                                Appeal from the
    v.                                                    §
                                                                        Criminal District Court No. 2
                                                          §
    THE STATE OF TEXAS,                                                    of Dallas County, Texas
                                                          §
                                   Appellee.                                  (TC# F-1314121-I)
                                                          §


                                        MEMORANDUM OPINION

          Javaruse Raymone Hardy appeals the trial court’s judgments convicting him of aggravated

robbery as charged in the indictment, and the assessment of 24 years’ incarceration in the Texas

Department of Criminal Justice, Institutional Division. We affirm.1

                              FACTUAL AND PROCEDURAL BACKGROUND

          After being indicted for the two offenses identified above,2 Hardy entered an open plea of

guilty before the judge. In conjunction with his open plea, Hardy judicially confessed and signed

a plea admonishment, which adequately informed him of his rights. In the written Court’s


1
  This case was transferred from our sister court in Dallas, and we decide it in accordance with the precedent of that
court. TEX. R. APP. P. 41.3.
2
    This is a companion case to Appeal No. 08-14-00044-CR.
Admonishments, Hardy waived his rights and acknowledged that his “statements and waivers

[were] knowingly, freely, and voluntarily made with full understanding of the consequences.”

       At the plea hearing, the trial court accepted Hardy’s plea after ascertaining that he

understood the charge against him and the range of punishment. The trial court found the

evidence supported Appellant’s guilt as charged in the indictment. The court imposed a sentence

of 24 years’ confinement, to run concurrently.

                                        ANDERS BRIEF

       Hardy’s court-appointed appellate attorney has filed an Anders brief in support of his

Motion to Withdraw as Appointed Counsel on Appeal. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. [panel

opinion] 1978)(adopting the Anders procedure); see also Stafford v. State, 813 S.W.2d 503,

509-11 (Tex.Crim.App. 1991). Pursuant to Anders, an attorney appointed to represent the

appellant in an appeal from a criminal conviction has no duty to pursue a frivolous matter on

appeal. Anders, 386 U.S. at 744, 87 S.Ct. at 1400. Counsel was thus permitted to withdraw after

informing the court of his conclusion and the effort he made in arriving at that conclusion. Id.

       In this case, Hardy’s attorney on appeal has thoroughly searched the record and concluded

that any issue raised on appeal would be frivolous and without merit. Counsel states that after a

close review of the record, he found no issues to raise that would not be frivolous. In accordance

with Anders’ requirements, counsel has moved to withdraw.

       Counsel’s brief presents a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced; therefore it meets Anders’ requirements. See Anders,
386 U.S. at 744, 87 S.Ct. at 1400. Counsel properly notified Hardy of the Anders brief and


                                                 2
provided him with a copy, advised him of his right to examine the appellate record and file a pro se

brief, and has informed this Court, in writing, that he performed the foregoing requirements. See

In re Schulman, 252 S.W.3d 403, 408 (Tex.Crim.App. 2008).              Counsel also satisfied his

obligation to take concrete measures to initiate and facilitate the process if his client wishes to

exercise his right to file a pro se appeal by providing Hardy with a copy of the appellate record, a

copy of this brief, his “Motion to Withdraw as Appointed Counsel on Appeal,” and an explanation

of his client’s right to file a pro se brief, which he sent by certified mail addressed to Javaruse

Raymone Hardy No. 1902736, at his current address in the Joe F. Gurney Unit of Texas

Department of Criminal Justice-Institutional Division, with an explanation of his rights to file a

pro se brief. Hardy has not filed a pro se brief.

                                   INDEPENDENT REVIEW

       When counsel files a proper Anders brief, the court of appeals must then conduct its own

review of the record to ascertain if there are any arguable grounds for the appeal. See Schulman,
252 S.W.3d at 409; Stafford, 813 S.W.2d at 511. We have thoroughly reviewed the record and

counsel’s brief in this case, and we agree with counsel’s professional assessment that the appeal is

frivolous and without merit. Because there is nothing in the record that might arguably support

the appeal, a further discussion of the arguable grounds advanced in counsel’s Anders brief would

add nothing to the jurisprudence of the State.

                                         CONCLUSION

       We affirm the trial court’s judgment.


                                                 STEVEN L. HUGHES, Justice

February 4, 2015

                                                    3
Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              4